97 S.E.2d 264 (1957)
245 N.C. 645
STATE
v.
Percy BRYANT.
No. 218.
Supreme Court of North Carolina.
March 20, 1957.
*265 Atty. Gen. George B. Patton and Asst. Atty. Gen. Claude L. Love for the State.
Robert A. Farris, Wilson, for defendant appellant.
RODMAN, Justice.
The State offered in evidence two onehalf gallon jars. Witnesses for the State testified these jars were discovered in a search of defendant's premises, one behind the smokehouse under some paper fertilizer bags, the other on the front seat in a broken down Ford pickup truck sitting in defendant's yard.
There were no stamps affixed to either container. There was testimony from a witness who at a distance of 150 yards saw defendant, shortly before the search and arrest, take a drink from one of the containers and then hide the container near the smokehouse where it was found by the officers.
Defendant disclaimed any knowledge of the jars and contents. There was evidence that the whisky was brought to defendant's farm while defendant was absent, and that he had no knowledge of it.
There was sufficient evidence for the jury to find: (1) defendant was the owner and had the legal possession of the jars and contents; (2) the jars contained an alcoholic beverage as defined by statute, G.S. § 18-60; (3) the taxes lawfully imposed had not been paid on the contents of the jars in question. Defendant's motion to nonsuit was properly overruled.
Defendant's fifteenth assignment of error is directed to that portion of the charge defining the effect of the statutory evidence, G.S. § 18-48, created by the absence of stamps on containers holding alcoholic beverages. The court charged: "Prima facie evidence or a prima facie case is meant that which is received and continues until the contrary appears. It is meant such as in the judgment of the law is sufficient to establish the facts and, if not disputed, remains sufficient for that purpose. In other words, prima facie evidence is meant the evidence sufficient to carry the case to the jury and to justify but not compel a verdict. Prima facie evidence is merely that *266 which suffices for the proof of the particular fact until contradicted and overcome by other evidence."
Defendant contends, and we think properly so, that the charge is inaccurate and endows prima facie evidence with undue weight and effect. The charge defines the weight and force to be given to prima facie evidence in four distinct sentences. Do these separate sentences each mean the same thing? If not, which should the jury accept ?
Much has been written in defining prima facie evidence, its weight and effect. Statements are to be found that it is sufficient to shift the burden of proof, e.g., State v. Roten, 86 N.C. 701, where it is said: "But what is prima facie evidence of a fact? It is simply such evidence in judgment of law as is sufficient to establish the fact, and if not rebutted remains sufficient for the purpose. Its effect is to shift the burden of proof from the State to the defendant, that is all."
But, when an analysis is made of the decisions of this Court rather than a single sentence or a paragraph, it is manifest that no burden or duty is imposed on the defendant merely because a statutory rule of evidence has come into play.
"A prima facie case simply carries the case to the jury for determination and no more." Owens v. Kelly, 240 N.C. 770, 84 S.E.2d 163, 166.
"It may therefore be taken as settled in this court, at least, and we believe the same may be said of most, if not all, of the courts, that prima facie or presumptive evidence does not of itself establish the fact or facts upon which the verdict or judgment must rest, nor does it shift the burden of the issue, which always remains with him who holds the affirmative. It is no more than sufficient evidence to establish the vital facts without other proof, if it satisfies the jury. The other party may be required to offer some evidence in order to prevent an adverse verdict or to take the chances of losing the issue if he does not, but it does not conclude him or forestall the verdict. He may offer evidence, if he chooses, or he may rely alone upon the facts raising the prima facie case against him, and he has the right to have it all considered by the jury; they giving such weight to the presumptive evidence as they may think it should have under the circumstances." State v. Wilkerson, 164 N.C. 431, 79 S.E. 888, 891.
In State v. Russell, 164 N.C. 482, 80 S.E. 66, 67, the Court gave its approval to this charge: "`The statutory presumption in this case to the effect that keeping or having on hand or under one's control more than 2½ gallons of intoxicating liquor, shall be prima facie evidence of an intent to sell same contrary to law is not binding upon the jury, though the defendant does not see fit to introduce any testimony, or to go on the stand as a witness for himself. The jury is still at liberty to acquit the defendant, if they find his guilt is not proved beyond a reasonable doubt.'"
Speaking with reference to the statutory prima facie case of evidence as to intent to sell based on possession of a fixed quantity of alcoholic beverages, Hoke, J. (later C. J.), said in State v. Bean, 175 N.C. 748, 94 S.E. 705, 706: "In construing this and other statutes of like kind, however, our court has often held that, while the guilty purpose may be inferred from the fact of possession established, and the court should instruct the jury to consider the evidence in view of the artificial weight given to such possession, the presumption of innocence is also present, and if, on the entire testimony, there is reasonable doubt of the defendant's guilt, either as to fact of the possession or of the forbidden purpose, the defendant should be acquitted." State v. Helms, 181 N.C. 566, 107 S.E. 228; Millers Mutual Insurance Ass'n of Illinois v. Atkinson Motors, Inc., 240 N.C. 183, 81 S.E. 2d 416; Hunt v. Eure, 189 N.C. 482, 127 *267 S.E. 593; Vance v. Guy, 224 N.C. 607, 31 S.E.2d 766; State v. Ellis, 210 N.C. 166, 185 S.E. 663; Star Manufacturing Co. v. Atlantic Coast Line R. Co., 222 N.C. 330, 23 S.E.2d 32.
The statute creates a factual inference or conclusion to be drawn from other facts recited in the statute. This inference or conclusion is denominated prima facie evidence. It, like all the other evidence, must be weighed before the jury can render a verdict. In criminal cases this evidence, coupled with other evidence, must establish defendant's guilt beyond a reasonable doubt. Defendant is entitled to have the jury scrutinize this evidence as it does all of the other evidence with a presumption of innocence in his favor. It does not suffice for proof "until contradicted and overcome by other evidence." It may fall because of its own weakness. The facts which call for an application of the statutory rule of evidence may, when viewed in their proper perspective, cause the jury to reject as unworthy of belief the prima facie evidence created by the statute. The prima facie evidence created by the statute had no greater legal force than the testimony of the witness that defendant's breath had the odor of nontaxpaid whisky. It was the duty of the jury to weigh and assess each.
The court correctly charged the jury that the prima facie evidence was sufficient to carry the case to the jury and to justify but not compel a verdict adverse to the defendant, but the next sentence of the charge declaring the prima facie evidence sufficient proof until overcome and contradicted by other evidence imposed a burden on defendant which he was not required to carry and gave to the evidence a force and effect which it did not possess.
"It is well settled that, where there are conflicting instructions, with respect to a material matter, a new trial must be granted, as the jury are not supposed to know which one of the two states the law correctly, and we cannot say they did not follow the erroneous instruction." State v. Falkner, 182 N.C. 793, 108 S.E. 756, 759, 17 A.L.R. 986. Defendant, for the error in the charge, is entitled to a
New trial.